Title: To Benjamin Franklin from William Franklin, 23 October 1767
From: Franklin, William
To: Franklin, Benjamin


Honoured Father
Burlington Oct. 23, 1767 Fryday
I wrote to you Yesterday in a Hurry on hearing that the Packet was to sail from New York Tomorrow but my Letter got over to Bristol too late for the Post, who it seems missed his Tuesday’s Stage and did not get into Philadelphia till Wednesday, and the Postmaster kept him till Thursday Morning and then dispatch’d him early, whereas in common he is not dispatch’d till Thursday Afternoon. I shall therefore send my Letter to Cousin Davenport, to be forwarded by some Vessel that is going to England from Philadelphia.
I forgot to mention before that I had received the Copy of the King’s Grant to you of 20,000 Acres in Nova Scotia. I have not the least doubt but something handsome might be made of it if well managed, which, if I am well informed is far from being the Case with the Lands in which you and Mr. Hughes are concerned. Mr. Jacob Hall (who keeps a Tavern at the Wheat sheaf near Frankford, and has been lately at Nova Scotia with Settlers for your Company of which he is likewise a Member) complains heavily of the narrow spiritedness and Mismanagement of Mr. Hughes and the other Members. They impowered him it seems to conduct there a Body of Settlers, and to furnish them with such Necessaries as they should have Occasion for till they could subsist themselves; but tho’ he gave them Nothing but what was indispensably [necessary] they refus’d on his Return to acc[ept his] account. This put it out of his Power to return again to Nova Scotia, he having bought Provisions, &c. there on his own Credit. By this means Numbers who had engag’d to accompany Mr. Hall, on his Return, were deterr’d from going, which has greatly retarded the Settlement. And the poor People who were left there last Fall, and who, as they were not yet able to raise any Thing for themselves rely’d on a further Support to be brought by Mr. Hall were during the whole Winter in the greatest Distress imaginable, and must infallibly have starv’d had it not been for Lieut. Gov. Franklin and Capt. Houston an old Settler in that Province, taking Compassion on them. These Gentlemen sent them Supplies from Time to Time in Confidence that the Company were Gentlemen of too much Honour not to repay them. However, I am told by Hall, (of whom I had this Intelligence about 2 Months ago) that the Company are averse to paying a Farthing, and he believes will not. Some Settlers, I understand, engag’d to transport themselves at their own Expence, but others were, on Account of their present Poverty, to be transported at the Expence of the Company, who were to be repaid as the Settlers grew able. Part of the former Sort, however, were not able to comply with their Engagements; nevertheless Mr. Hall (who seems to have very just Notions, and a proper Spirit for new Settlements) says the Company ought cheerfully to advance every Thing for the Settlers, till the Settle[ment is we]ll establish’d, and take the People’s Bonds [and Mortg]ages for the Repayment of what ought to be repaid. The People too complain on their Part that the Company have not complied with their Engagements in having the Portion of Land allotted to the Settlers survey’d to them, which was to have been done immediately after their arrival. In short it appears that the Company want a Head to contrive and conduct Matters for them, and that they are too parsimonious and compacted in their Views for such a Design. I [much] doubt if you don’t meet with Difficulty in getting repaid the Fees you have advanc’d to the Clerk of the Council in their Behalf. Mr. Hall tells me that the Lands which have fallen to your Share are very valuable [being] some of the best in the Patent. He wishes you had been present at the Meeting of the Company for then, he says, Matters would have been conducted more properly. I intend calling on him soon to learn all the Particulars. As to Mr. Hughes I never see or hear from him. I believe he lives altogether in the Country. I shall make it my Business soon to see him and hear his Account of the Matter.
I send you enclosed a Copy of a Letter Mrs. Franklin receiv’d last Night from Parson Brown of Newark, in which he gives some dark Hints of an Attempt to have me remov’d. But I have not the least Suspicion of what he alludes to as no Governor ever stood better with the People in general than I do at present. Some indeed suspect that there is a Scheme to get Lieut. Col. Skinner who has [torn] Warren to apply for the Government, which they say he would stand a good Chance of obtaining thro’ the Interest of Col. Fitzroy, his Brother-in-law, and the Duke of Grafton. But I confess I see no Reason for such Suspicions. I am at present on a very friendly Footing with Cortlandt Skinner and tho’ he might wish his Brother to be Governor here yet I hardly [think] he would be guilty of any underhand [means to have me] remov’d from this Government [unless I was to] have another in Exchange. And [I much question] whether Col. Skinner, now he is [married to so] great a Fortune and has so good a Chance [of rising] in the Army, would wish to have the Government. Mr. Brown lives near and is intimate with Capt. Arch’d. Kennedy, who without the least Cause in the World, has taken, I’m told an uncommon Prejudice against me. Perhaps he may have thrown out some Hints which may have alarm’d Mr. Brown, and induc’d him out of Regard to me to write to my Wife on the Occasion. At present it is all a Mystery to me but least any such Matter as he apprehends might be in Agitation, I thought it prudent to send you a Copy of his Letter.
[The] Introduction to your Examination by the Editor of the Gentn’s Magazine has been published in the Pensylva. Chronicle, and afterwards Hall published it in his Gazette. It gives great pleasure.
Govr. Hutchinson has just publish’d a Volume of his History which I suppose you will be able to get in London; I have just receiv’d one from N.Y. but have not read it. I am, Honr’d Sir, Your ever dutiful Son,
Wm:Franklin
